  Case 8:19-cv-01351-JVS-DFM Document 27 Filed 08/29/19 Page 1 of 1 Page ID #:116

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1351 JVS (DFMx)                                             Date     August 29, 2019

 Title             Louis A. Coffelt Jr. v. Andrew Anagnost, et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                 Not Present
                         Deputy Clerk                                            Court Reporter
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                                 Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Strike Related Case

       On August 6, 2019, Plaintiff Louis A. Coffelt, Jr. (“Coffelt”) filed a motion to
strike a related case noticed by Defendant Autodesk, Inc. (Mot., Dkt. No. 14.) On
August 12, 2019, Judge Fernando M. Olguin denied transfer of the case, stating that
“Case No SACV 19-1351 JVS (DFMx) and Case No. EDCV17-1684 FMO (SHKx) do
not appear to be closely related, nor do they call for the determination of substantially
similar or related questions of fact. The cases do not involve identical defendants and the
time period of the complained-of conduct differs.” (Order, Dkt. No. 17.)

       In light of Judge Olguin denying transfer of the case, Coffelt’s motion to strike the
related case is denied as moot. The Court finds that oral argument would not be helpful
in this matter, and the September 9, 2019 hearing is vacated. Fed. R. Civ. P. 78; L.R. 7-
15.



                    IT IS SO ORDERED.



                                                                                                        :      0

                                                               Initials of Preparer       lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
